Citation Nr: 1416882	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left foot/ankle disorder, claimed as numbness and bone spurs, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from February 2003 to May 2004, including a tour in the Southwest Asia theater of operations during the Persian Gulf War.  He also served in the Army National Guard, with a period of active duty for training (ACDTURA) from February to July 2001.  The record reflects that he was discharged from the Army National Guard in June 2005.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for numbness and bone spurs of the left foot.  In his September 2008 notice of disagreement (NOD), in response, the Veteran indicated that he was disagreeing with the decision to deny service connection for his left foot/ankle numbness and painful bone spurs.  So his claim has been expanded to include all of his alleged disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an April 2010 rating decision since issued, the RO additionally denied service connection for a thoracolumbar spine disability claimed to be the result of diffuse idiopathic skeletal hyperostosis (DISH); denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and found that entitlement to a temporary 100 percent rating based on surgical convalescence for numbness and bone spurs of the left foot was not established.  In May 2010, in response, the Veteran filed an NOD with the denial of service connection for the DISH.  A statement of the case (SOC) addressing this claim was subsequently issued in November 2013; however, he did not then in response file a substantive appeal (VA Form 9 or equivalent statement) within the next 60 days to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.302(b), etc. (2013).  

The RO has not taken actions suggesting, much less indicating, that the filing of a timely substantive appeal regarding this additional claim for service connection for a thoracolumbar spine disability due to DISH has been waived, and indeed, this claim was not certified to the Board as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Moreover, in both the February 2014 Statement of Representative (on VA Form 646) and the March 2014 Informal Hearing Presentation (IHP), the Veteran's representative identified only one issue as on appeal, that being the claim of entitlement to service connection for numbness and bone spurs of the left foot.  Therefore, the Board is only addressing this claim.  See 38 C.F.R. § 20.200 (2013) (an appeal to the Board consists of a timely filed NOD in writing and, after issuance of an SOC, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement)).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.  The Virtual VA e-folder includes VA treatment records that are not of record in the paper claims file and were not considered in the January 2011 SOC.  However, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this additional evidence.  See 38 C.F.R. § 20.1304.  The VBMS e-folder does not contain any documents.

Because this claim requires further development, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Remand is required to obtain a medical nexus opinion regarding the etiology of the claimed left foot/ankle disorder, also to obtain outstanding service treatment records (STRs) and post-service treatment records, to verify the dates when this appellant was on ACDUTRA and inactive duty training (INACDTURA), and to obtain clarification from him regarding whether there are outstanding pertinent worker's compensation records.  Moreover, because the claim is being remanded for these several reasons, he also should be provided a notice letter advising him of the type of information and evidence necessary to substantiate his expanded claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of the information and evidence necessary to substantiate his entitlement to service connection for a left foot/ankle disorder, claimed as numbness and bone spurs, including as secondary to a service-connected disability.  

2.  Clarify the dates when he was on ACDUTRA and INACDUTRA in the Army National Guard.

3.  Request from the National Personnel Records Center (NPRC) or other appropriate entity all additional STRs, including those from the National Guard dated after April 2005.

If additional STRs are not obtainable (or none exist), the Veteran and his representative must be appropriately notified of this and the record clearly documented of the efforts made to obtain these additional records.

4.  Ask the Veteran to provide the names and addresses of all health care providers who have treated his left foot/ankle.  After acquiring this information and any necessary authorization, obtain and associate all outstanding pertinent records with the physical claims file or Virtual VA e-folder.  

Specific requests should be made for:  (1) treatment records from the VA Northern California Healthcare System, dated between November 2006 and August 2008 and since November 2013; and (2) treatment records from Dr. K.M., as identified in a December 2005 VA Form 21-4142, Authorization and Consent to Release Information to VA, including records dated prior to December 2004 and since January 2006.  

If any identified records are unobtainable (or don't exist), the Veteran and his representative must be appropriately notified of this and the record clearly documented of the efforts made to obtain these additional records..

5.  Ask the Veteran to clarify whether he filed a claim for worker's compensation related to a left foot injury in November 2008 and, if so, whether he was evaluated by any physicians in conjunction with that claim other than Dr. D.K. (whose records were received at the RO in January 2010).  If the Veteran did file a claim for worker's compensation and indicates that records other than those from Dr. D.K. may be available, undertake appropriate action to obtain all outstanding pertinent records. 

6.  After all available records have been obtained and associated with the physical claims file and/or Virtual VA e-folder, forward the claims file to the examiner that performed the July 2009 VA examination, if still available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all disorders affecting the left foot/ankle at any time since around March 2008 (when the Veteran filed this claim of entitlement to service connection), including especially bone spurs, plantar fasciitis, anterior tibial nerve entrapment, causalgia, metatarsalgia, and/or DISH.  In regards to EACH diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disorder was incurred or aggravated as a result of the Veteran's active military service, so not just during his AD, but also including his ACDUTRA (to include any environmental exposures, such as sulfur smoke or burn pits), or is related to an injury, though not disease, incurred or aggravated during any verified periods of INACDUTRA.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder was caused or aggravated by a service-connected disability, including the Veteran's 
service-connected left shoulder, left elbow, and/or cervical spine disabilities.  

It is imperative the examiner review the record in conjunction with rendering these requested opinions; however, attention is specifically directed to the following items:

* In his October 2000 Report of Medical History at enlistment into the Army National Guard, the Veteran denied having swollen or painful joints; arthritis, rheumatism or bursitis; a bone, joint, or other deformity; or foot trouble.  On examination, clinical evaluation of his feet revealed mild asymptomatic pes planus.  Examination of his lower extremities was normal.  

* A July 2001 STR is somewhat cut off, but appears to reflect that the Veteran described left foot numbness for two weeks with a loss of feeling in his toes.  The assessment was tinea pedis.

* A May 2003 STR documents that the Veteran was seen for numbness in his left arm for four days, which he reported had been spreading to his left leg and right hand in the past 24 hours.  The assessment was probable carpal tunnel.  

* In a May 2004 post-deployment health assessment, the Veteran indicated by marked bubble that he was currently experiencing swollen, stiff, or painful joints and had experienced numbness or tingling in the hands or feet during his deployment.  A handwritten note reflects that he had left shoulder pain with numbness in his hand.  

* In his May 2004 post-deployment health assessment, the Veteran reported that he had been exposed to sulfur smoke from a mine fire at 
Q-west airfield in July 2003.  

* During VA treatment in September 2004, the Veteran complained of joint pains for three months or longer.  He denied numbness and tingling.  On examination, no hot or swollen joints were noted and there was no joint enlargement.  Sensation was grossly intact.  

* During a November 2004 VA examination evaluating the left shoulder, elbows, and headaches, there were no gross motor or sensory abnormalities.  

* During VA treatment in January 2005, the Veteran complained of foot pain, reporting that he had been at a training exercise that weekend and his feet "are killing him."  He described his feet as painful on the bottom, but denied numbness or tingling.  The assessment was foot pain.  

* Neurological examination of the extremities during VA treatment in February 2005 revealed no sensory or motor deficit.  


* A March 2005 VA treatment record indicates that the Veteran had calcification of the anterior longitudinal ligament, anteriorly, in the lumbar area, consistent with DISH.  

* During VA treatment in May 2008, the Veteran complained of left foot pain and gave a history of neuromas at Fort Lewis.  The podiatrist commented that the Veteran had DISH which explained his whole body symptoms and the Forestier's disease explained his heel spurs.  

* A May 2008 VA examination report includes a diagnosis of degenerative joint disease (DJD) of the cervical spine diagnosed as DISH.  

* During VA treatment in August 2008, the Veteran described left foot numbness which he reported started a few months earlier.  The assessment included tingling and numbness of the left foot and left ankle pain.  The physician noted that X-ray showed calcaneal spurring with no significant osteoarthritis.  

* In his September 2008 NOD, the Veteran reported that he did not have an injury to his left foot or ankle in service, but that he developed DISH, which had started out in his back.  He noted that he was service-connected for DJD of the cervical spine.  He added that he started having problems with his left foot/ankle shortly after returning from Iraq.  

* In November 2008, the Veteran was evaluated for left foot pain beginning while standing on concrete at work.  The assessment was left foot pain/left plantar fasciitis.  

* During VA treatment in January 2009, the Veteran complained of left heel pain for more than four years.  The assessment was symptomatic left heel pain syndrome/plantar fasciitis and left ankle pain with no current issues.  Later that month, the Veteran underwent left plantar fasciotomy.  

* A February 2009 left foot X-ray revealed calcaneal spurring.  

* In a July 2009 letter, the Veteran asserted that he had DISH and had developed bone spurs throughout his body, including his left foot.  

* On VA examination in July 2009, the Veteran described left foot pain.  The diagnoses were calcaneal spurring and postoperative heel spur and fasciotomy.  

* In October 2009, the Veteran reported intermittent numbness in his left foot and intermittent pain in the ankle and ball of the foot for about four years.  NCV testing was normal, with no evidence of nerve entrapment or peripheral neuropathy in the left lower extremity.  


* In a January 2010 addendum opinion, the July 2009 VA examiner opined that the Veteran's left foot condition was not secondary to his low back.  She stated that she saw no evidence of excessive hyperostosis.  

* A January 2010 VA podiatry record reflects that the Veteran had numerous "bone spur" issues, mostly on the left side of his body.  

* During VA treatment in March, April, and May 2010, the Veteran reported that he could not recall an acute injury to the left ankle, but was diagnosed with a neuroma in training.  The assessment was anterior tibial nerve entrapment of the left ankle, sciatica, and heel pain (resolved).  

* During VA treatment in September 2010, the Veteran complained of left foot pain.  The assessment was causalgia.  

* During VA treatment in January 2011, the Veteran complained of left foot pain for years with forefoot pain for 14 months.  The assessment was left foot metatarsalgia.  

* In his January 2011 VA Form 9, the Veteran asserted that his bone spurs were symptoms of DISH.  He asserted that his condition was related to exposures to agents, including sulfur smoke and chemicals, in Iraq.  

* In March 2011, the Veteran reported that, during his service in Iraq, he was exposed to the Mishraq sulfur fire in July 2003 and was exposed to a burn pit in Balad for 35 days.  

* During VA treatment in August and December 2012, the Veteran complained of a painful left foot.  The assessment was metatarsalgia.  

* A November 2013 VA record indicates that the Veteran reported that his left big toe might be broken.  

In rendering the requested opinion, the examiner must specifically consider and address the July 2001 STR and the January 2005 VA treatment record suggesting the presence of left foot symptoms during ACDUTRA.  The examiner is advised that the Veteran is competent to describe symptoms that are capable of his lay observation, such as pain.  He is also competent to describe in-service exposure to sulfur smoke and burn pits.  The Board ultimately will have to assess the credibility, and therefore consequent probative value, of his lay testimony.  The examiner is advised that the STRs presently associated with the claims file do not document a diagnosis of a left foot neuroma during service; however, any additional STRs obtained on remand should be considered.  

If, for whatever reason, it is not possible or feasible to have this same VA compensation examiner provide this further comment (supplemental opinion), then have someone else provide it that has the necessary qualifications and expertise.

If further examination of the Veteran is deemed necessary, meaning not just review of the file, then arrange for him to undergo additional VA examination to obtain this necessary additional medical comment.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report - if necessary citing to specific evidence in the file supporting conclusions.

7.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


